DETAILED ACTION
This office action follows a reply filed on November 30, 2020.  Claims 1-20 have been amended.  Claims 1-20 are currently pending and under examination.
All previous rejections are withdrawn, as applicants now claim directly melt-extruding the plasma treated thermoplastic with a chemical modifier, where Lau and Thomas both teach blending the polymer powder with the modifier before being processed into an article, whereas the claimed invention requires directly melt extruding the plasma treated thermoplastic with the additive, which suggests feeding the plasma treated thermoplastic and the additive into the extruder at the simultaneously, compared to mixing the components outside of the extruder.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 14-17 are objected to because of the following informalities:  
In claim 3, line 3, please replace “polyst- rene” with “polystyrene”.
In claim 3, line 9, please replace “poly- ester” with “polyester”.
In claim 14, line 5, please replace “transes- terification” with “transesterification”.
In claim 15, please delete the periods after C (Celsius), as it is not an abbreviation but an actual unit of temperature.

In claim 17, line 2, please delete the period after C (Celsius).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 8, 11, 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "blending" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said certain condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “molding processing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

In claim 7, applicants claim “wherein said non-ionic surfactants comprise…”.  The word “comprise” suggests an open list of alternatives, whereas 
In claim 8, applicants claim “wherein said non-ionic surfactants, each having a polyoxyethylene moiety, comprise…” and “wherein said non-ionic surfactants, each having a polyoxypropylene moiety, comprise…”.  The word “comprise” suggests an open list of alternatives, whereas a Markush group is a closed group of alternatives; therefore, the claim is indefinite because it is unclear what other alternatives are intended to be within the list of alternatives.  

In claim 19, applicants claim “wherein said molding processing comprises: profile extrusion, injection molding, blow molding, blow filming, film casting, spinning and overmolding said masterbatch of modified thermoplastics on a plastic substrate.”  It is unclear as to whether applicant are claiming the molding to include each and every process listed.  It is also unclear as to how one of ordinary skill in the art would be able to carry out these processes with the masterbatch on a plastic substrate, when claim 18 requires blending a base thermoplastic with the masterbatch. 
Applicants might consider amending to claim “wherein said molding is selected from profile extrusion, injection molding, blow molding, blow filming, film casting, spinning or overmolding on a plastic substrate.”

Allowable Subject Matter
Claims 1, 2, 5, 6, 10-12, 17 and 18 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1768